DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1 and 4-5 have been amended.
New Claim(s) 6-7 have been added.

Rejections under 35 USC 112
Previous 112(b) rejections for Claim(s) 4-5 are now withdrawn as claim(s) 4-5 have been amended to overcome the previous 112(b) rejections. However, new 112 rejection(s) are necessitated.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 12/29/2021 with respect to Claim(s) 1-7 have been fully considered but they are not persuasive. 

As to the amended feature of [1] “wherein the plurality of conductors are spaced from each other in a planar view, in a region where the plurality of conductors are arrayed in the given interval”, Dames teaches in figure(s) 2 wherein the plurality of conductors are spaced from each other in a planar view (col. 3 lines 5-63 :– spaced conductors resulting 2-layer printed encoder track; figures 2c-2e shows spaced conductors on a planar layer), in a region where the plurality of conductors are arrayed in the given interval (regular intervals of conductors in figures 2c-2e). Tsuji also teaches in figure(s) 2-3 wherein the plurality of conductors (211/21; figures 2-3) are spaced from each other in a planar view (planar surface of scale 2), in a region where the plurality of conductors are arrayed in the given interval (para. 43 - predetermined pitch).
  
	In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., applicant's argument of “the plurality of conductors are not receiver coils but connection coils. Therefore, Dames fails to disclose the structure of the amended claims 1”) terms “connection coils”, “receiver coils” are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Based on the arguments presented above, the Examiner strongly believes Dames or Tsuji alone or in combination with others meets the current limitations for Claim(s) 1-7.

For further details see the rejections/objections for Claim(s) 1-7 herein.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim(s) 9 have been added with limitation that recite(s) “the plurality of conductors are electrically coupled with neither the transceiver coil nor the  
coupled with the receiver coil 60.” – described feature does not provide adequate support for the claimed feature. Regarding the Office requirement for antecedent basis in the specification, MPEP 608.01(i) states (quoting 35 CFR 1.75):

 "The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description (See 37 CFR § 1.58(a).)"

Furthermore, the examiner notes that the MPEP 608.01(o) also repeats the requirement for disclosed antecedent basis, especially for amendments to claim limitations, and cautions the examiner concerning clear support or antecedent basis: 
"Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted. New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, MPEP  § 608.01(i) and §  1302.01. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1)."

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dames et al. (US 5815091; hereinafter Dames).
Regarding claim 1, Dames discloses in figure(s) 1-20 a scale (col. 23 line 64 - magnetic scale to indicate position) comprising: 
a plurality of conductors (conductive windings 13,15 in figures 2) that are arrayed in a given interval (col. 22 lines 60-65 :- spiral period pitch and uniform separation between coils; figure 2c) along a measurement axis (measurement axis X), 

    PNG
    media_image1.png
    702
    423
    media_image1.png
    Greyscale

(peak and trough portions of 13,15 spirals), each of which projects toward each side of the measurement axis (windings spiral along +/- Z axis from center of coil along X), 
wherein at least a part of each of the projection portions has a curve (maxima and minima curve at peak and trough, respectively) projecting in the measurement axis.
wherein the plurality of conductors are spaced from each other in a planar view (col. 3 lines 5-63 :– spaced conductors resulting 2-layer printed encoder track; figures 2c-2e shows spaced conductors on a planar layer), in a region where the plurality of conductors are arrayed in the given interval (regular intervals of conductors in figures 2c-2e).

Regarding claim 2, Dames discloses in figure(s) 1-20 the scale as claimed in claim 1, wherein the plurality of conductors are closed loop coils (spiral coils 13-15; figure 2a) or board shape conductors without a hole.

Regarding claim 3, Dames discloses in figure(s) 1-20 the scale as claimed in claim 1, wherein an outer edge shape of the plurality of conductors has a sine wave shape (abs. - windings are arranged to have a sinusoidal magnetic sensitivity characteristic along the length of the suppor; figure 4a).

Regarding claim 4, Dames discloses in figure(s) 1-20 An electromagnetic induction type encoder (col. 1 lines 1-9 :- linear position encoders for use in systems where there may be electromagnetic interference) comprising: a scale as claimed in claim 1; and a detection head (resonant circuit 10 with coil 14; col. 7 lines 20-22 :- position of coil 14 along the x-axis relative to the support 5 is to be determined) that relatively moves in the measurement axis with respect to the scale (col. 2 lines 10-20 :- a transmitter circuit which is coupled by electromagnetic induction to a receiver circuit carried by the other of said members to cause a signal to appear representing the relative positions of the first and second members), wherein the detection head has a transceiver coil (excitation loop 16, resonant circuit 10) configured to generate magnetic flux (col. 8 lines 35-40 :- magnetic flux density generated by the resonant circuit 10 as a function of the position x of the resonant circuit 10 along the support 5), wherein the plurality of conductors of the scale are configured to be electromagnetically coupled with the magnetic flux generated by the transceiver coil and generate magnetic flux that fluctuates in a predetermined spatial period in the measurement axis direction (col. 9 lines 35-45 :- spiral winding 13 and 15 having a peak to peak separation of approximately 35 mm and a period of 200 mm and with the coil 14 of circuit 10 having a length of 100 mm;col. 8 lines 25-30 :- transmit and then receive), wherein the detection head has a receiver coil (14) is configured to be electromagnetically coupled with the magnetic flux generated by the plurality of conductors and detect a phase of the magnetic flux (col. 7-8 lines 40-50 :- variable phase transformer for sensing linear displacement, using the spiral windings 13 and 15; sensitivity function vary in phase quadrature sinusoidal manner).

Regarding claim 5, Dames discloses in figure(s) 1-20 the electromagnetic induction type encoder as claimed in claim 4, wherein the receiver coils have a polygon (hexagonal, triangular or square coils shapes in figures 2f-2h) having two sides that are vertical to the measurement axis.
Regarding claim 6, Dames discloses in figure(s) 1-20 the scale as claimed in claim 1, wherein the plurality of conductors are board shape conductors without a hole (col. 6 lines 54-56 :- spiral windings 13 and 15 may be formed using any conductive wire, but are preferably formed by etching or other standard printed circuit board technique).

Regarding claim 7, Dames discloses in figure(s) 1-20 the electromagnetic induction type encoder as claimed in claim 4, wherein the plurality of conductors are electrically coupled (col. 7 lines 5-40 :- magnetic coupling between the spiral windings 13 and 15 and the coil 14… induces a current in each spiral winding 13 and 15 – implies magnetic coupling only) with neither the transceiver coil (excitation loop 16, resonant circuit 10) nor the receiver coil (14).

Claim(s) 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji et al. (US 20150219475; hereinafter Tsuji).
Regarding claim 1, Tsuji discloses in figure(s) 2-3 a scale (abs. - A linear encoder includes a plate-type scale and a head which moves along the longitudinal direction of the scale) comprising: 
a plurality of conductors (scale coils 211/21; scale 2 has graduations 21 formed on a surface; figures 2-3) that are arrayed in a given interval (interval between coils 21) along a measurement axis (para. 43 - coils 211 regularly arrayed at predetermined pitch along the longitudinal direction of the scale 2), 

    PNG
    media_image2.png
    345
    439
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    516
    473
    media_image3.png
    Greyscale

wherein each of the plurality of conductors has projection portions (peak and trough portions of 21), each of which projects toward each side of the measurement axis (longitudinal axis thru center of coils), 
(maxima and minima curve at peak and trough, respectively) projecting in the measurement axis.
wherein the plurality of conductors (211/21; figures 2-3) are spaced from each other in a planar view (planar surface of scale 2), in a region where the plurality of conductors are arrayed in the given interval (para. 43 - predetermined pitch).

Prior Art

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Dames et al. (US 6124708) discloses "Position Detection Using A Spaced Apart Array Of Magnetic Field Generators And Plural Sensing Loop Circuits Offset From One Another In The Measurement Direction".
	 Vasiloiu et al. (US 20120223724) discloses "inductive measuring device for detecting lengths and angles".
 Straubinger et al. (US 8421446) discloses "Position Encoder And A Method For Detecting The Position Of A Movable Part Of A Machine".

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868